Fourth Court of Appeals
                                  San Antonio, Texas

                                        JUDGMENT
                                     No. 04-15-00603-CR

                                     Santos GUTIERREZ,
                                           Appellant

                                               v.

                                     The STATE of Texas,
                                           Appellee

                  From the 226th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2014CR3525
                           Honorable Sid L. Harle, Judge Presiding

    BEFORE CHIEF JUSTICE MARION, JUSTICE ALVAREZ, AND JUSTICE CHAPA

        In accordance with this court’s opinion of this date, we VACATE the judgment of the trial
court on Count II of the indictment and DISMISS that count. We AFFIRM the judgments of the
trial court on Counts I and IV of the indictment.

       SIGNED July 6, 2016.


                                                _____________________________
                                                Luz Elena D. Chapa, Justice